by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered April 27, 2000, convicting him of robbery in the first degree (two counts), robbery in the second degree (three counts), assault in the first degree (two counts), and criminal possession of weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, the defendant received meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Groonell, 256 AD2d 356, 357 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Altman, J.P, Krausman, Crane and Cozier, JJ., concur.